Citation Nr: 1508041	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include a Baker's cyst or residuals thereof.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for a low back disability, to include as  secondary to a left knee disability.

4.  Entitlement to service connection for a bilateral hip disability, to include as  secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  The Board remanded this matter for additional development in April 2014.  The case has now returned for appellate review. 

[The record reflects that the Veteran perfected an appeal of the denial of entitlement to service connection for bilateral hearing loss in January 2014.  The RO mailed letters to the Veteran in August 2014 and November 2014 noting that pursuant to his request, his name has been placed on the list of persons waiting to appear at the RO for an in-person hearing before the Board (i.e., a "Travel Board" hearing).  Thus, no further action on the part of the Board in this regard is warranted at this time.]

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required so that the claims on appeal can be properly adjudicated.

The Veteran alleges that he is entitled to service connection for a left knee disability and for several other orthopedic disabilities claimed as secondary to the alleged left knee disability.

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The December 1965 Report of Medical History upon induction showed the Veteran reported that he had a leg operation at the University of Virginia for a cyst in the knee.  In May 2011, the Veteran submitted a January 1964 discharge summary report from the University of Virginia hospital that noted treatment for left knee pain.  A tomogram study revealed a Baker's cyst in the left knee.  A surgical excision was planned, however there were no further documents regarding the operation.  The December 1965 Report of Medical Examination showed that no left knee disability was diagnosed.  A subsequent entry noted in September 1966 confirmed no additional defects were discovered. 

The Veteran's service treatment records (STRs) revealed that he was treated for left and "right" knee pain.  In a November 1966 clinical record, the Veteran complained of an old chronic knee problem which had previously been diagnosed as a Baker's cyst.  In a March 1967 progress note, the Veteran was also treated for "right" knee pain.  In a July 1967 orthopedic record, the treating clinician reported that the Veteran had been seen five times in the past four months for complaints of nocturnal pain in the left knee.  The Veteran was noted to have extensive documentation of a Baker's cyst by an orthogram and he claimed that the pain was getting worse.  The clinician referred the Veteran for medical treatment in Japan.  The Veteran was hospitalized in July/August 1967.  In a March 1968 clinical record, the Veteran continued to complain of aching pain in his left knee.  A physical examination revealed normal circulation without grinding or rough movement.  The examiner found no tenderness and the ligament was intact.  In April 1968, the Veteran was also placed on a 60 day limited duty physical profile for chrondomalacia.  The Veteran's August 1968 Report of Medical Examination found a normal spine and lower extremities, however in the accompanying Report of Medical History, the Veteran reported swollen and painful joints, leg cramps, and cyst condition.  The Veteran also reported that he was treated for joints but the "EM says didn't help."  He also reported his previous knee operation at the University of Virginia.  

Post-service treatment records showed that the Veteran was treated for right knee pain in December 1999 from Dr. D.B.  The Veteran reported that his work is fairly strenuous involving climbing over logs much of the day.  A physical examination revealed some edema and mild tenderness but the Veteran had full range of motion.  An X-ray of the right knee revealed that the bony structure of the right knee was normal.  In a January 2000 treatment record, the Veteran reported that he did not have a history of any specific injury yet he had experienced right knee pain within the last four to five weeks.  A physical examination revealed tenderness over the lateral aspect of the knee, and the private physician opined a probable lateral meniscus tear in the right knee.  An August 2003 X-ray of the right knee showed mild to moderate degenerative change and narrowing of the joint space but no bone to bone contact.  The Veteran was diagnosed with degenerative changes within the right knee.  A December 2005 X-ray of the pelvis and right hip showed no evidence of any significant degenerative arthritis, yet the examiner noted that the pain seemed to be primarily centered on the hip joint.  

The Veteran was afforded a VA examination in August 2011 for his left knee condition.  The examiner noted that the Veteran had left knee symptomatology dating back to service, however, he concluded that the left knee condition was not aggravated by military service.  The examiner referenced numerous examinations that did not find a Baker's cyst or any pathology as well as his discharge physical which did not reveal any left or right knee residual condition.  However, the examination record was unclear as to whether the Veteran suffered from a current left knee disability.  

At a July 2011 DRO hearing, the Veteran indicated that he sought treatment for the left knee at the Salem VA Medical Center (MC) in Salem, Virginia in the 1970's or 1980's and these records were not a part of the record.  

As a result, in April 2014, the Board found that a remand was required in order to provide the Veteran a VA examination and to determine the nature and etiology of all disabilities of the knees, low back, and hips, as well as to obtain the outstanding VA treatment records from the Salem VAMC.

On remand, a VA examination was conducted in December 2014.  The examiner stated that the electronic claims file was reviewed.  With regard to the claimed low back condition, the examiner found that the Veteran did not have a diagnosed back condition.  The Veteran reported that his lower back started bothering him as a result of a limp.  The Veteran denied having surgery, physical therapy, or chiropractic care or any over the counter medications for his back.  The Veteran reported that he was recovering from Guillain-Barre syndrome and the examiner noted that he was in a wheel chair.  A diagnostic imaging study revealed minor anterior vertebral height loss at L2 through L4 of uncertain chronicity.  The radiologist also noted minor multilevel retrolisthesis and multilevel degenerative findings with mild disc space narrowing, sclerosis, and spurring at multiple levels.  The radiologist also found extensive calcification of the vasculature and abdominal aorta, arthroplasties at both hips, and punctate calcification in the left upper quadrant.  

With regard to the claimed hip condition, the examiner diagnosed the Veteran with hip joint replacement in both hips.  The Veteran reported that his health care provider told him that his hips were worn out and needed to be replaced.  The Veteran stated that his hip problems originated from his Baker's cyst.  A diagnostic imaging study of the right hip revealed bilateral hip prosthesis that seemed normal, although the radiologist noted that the left hip appeared to have a small interruption in the normal curvilinear shape of the acetabular portion of the prosthetic device. The radiologist also found degenerative joint disease (DJD) in the lower lumbar area.  

With regard to his knee condition, the examiner diagnosed the Veteran with Baker's cyst of the left knee, and worn joints for both knees.  The Veteran reported that his left knee began to bother him at age 17.  The Veteran was diagnosed with Baker's cyst and two years later, he was drafted into the military.  He reported that he was treated for his left knee condition while in the military in Japan and he did not remember receiving treatment for his right knee condition in service.  The Veteran also remembered receiving injections to the knee and oral pain medication.  However, he did not have any surgeries for his knee and he was returned to duty in Vietnam.  After service, the Veteran reported that he experienced left knee pain about 10 to 15 years ago.  The Veteran denied any post-service knee injuries from his occupation.  A physical examination revealed normal range of motion of both knees and joints.  A diagnostic imaging test revealed mild degenerative changes in the medial compartment, narrowing, and spurring bilaterally.  The radiologist found vascular calcification and a mid to focus in the medial suprapatellar of the left knee that was compatible with a retained foreign body.  The radiologist opined mild degenerative changes and retained foreign body.  

With regards to all claimed conditions, the examiner found that it "was less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that a review of the Veteran's claims file revealed no in-service event where the post-service conditions would result.   The examiner concluded that the Veteran's bilateral "knee" joint replacement was not etiologically related to events in military service.  The examiner found that the post-service conditions of the lumbar spine, hips, and knee joints were not a continuation from military service but rather had their beginning in the post-service period.  The examiner also stated that military service did not permanently aggravate any pre-existing conditions leading to the post-service condition or surgery.  The examiner concluded that the claimed conditions were not directly due to or aggravated by a pre-existing condition or military service.  

As noted above, while the Veteran reported a history of an operation on a cyst of his left knee, no cyst much less a left knee disability was diagnosed and noted on his entrance examination report.  Thus, 38 U.S.C.A. § 1111 is for application.  Accordingly, an addendum opinion is necessary to decide claim.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the August 2011 and December 2014 VA examination reports to be provided by a physician or certified physician's assistant.  The entire file must be provided to and be reviewed by the examiner.  

The examiner is asked to furnish an opinion with respect to the following questions:

Baker's Cyst of the Left Knee 
	
(a)  Is it clear and unmistakable that the Veteran entered service with a Baker's cyst of the left knee?  Please explain why.  The examiner must discuss the findings noted in the service treatment records.  

(b)  If the Veteran's Baker's cyst of the left knee clearly and unmistakably preexisted service, is it clear and unmistakable that his Baker's cyst of the left knee WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, the examiner should determine whether it is clear and unmistakable that there was no increase in the severity of his disability during service; or, that it is clear and unmistakable that any increase in the severity of his disability was due to the natural progress of that pre-existing condition.  Please explain why.  The examiner must discuss the findings noted in the service treatment records.  

(c) If a Baker's cyst of the left knee DID NOT clearly and unmistakably pre-exist service, is it at least as likely as not (50 percent probability or greater) that any current Baker's cyst of the left knee is etiologically related to symptomatology noted in service?  Please explain why.  The examiner must discuss the findings noted in the service treatment records.  

Left Knee Condition OTHER than Baker's Cyst of the Left Knee 

(a)  Is it at least as likely as not (50 percent or greater probability) that the left knee disability (e.g., arthritis) is etiologically related to symptomatology noted in service?  Please explain why.  The examiner must discuss the findings noted in the service treatment records.  

Right Knee Condition

(a)  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the right knee disability is (i) caused by or (ii) aggravated by the Veteran's left knee disability?  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The Veteran contends that weight shift and gait disturbance caused by his left knee resulted in disability of the right knee.  Please provide a rationale for the opinion expressed.

Hip Condition

(a)  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the hip disability is (i) caused by or (ii) aggravated by the Veteran's left knee disability?  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The Veteran contends that weight shift and gait disturbance caused by his left knee resulted in disability of the hips.  Please provide a rationale for the opinion expressed.

Low Back Condition

(a)  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the low back disability is (i) caused by or (ii) aggravated by the Veteran's left knee disability?  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The Veteran contends that weight shift and gait disturbance caused by his left knee resulted in disability of the low back.  Please provide a rationale for the opinion expressed.

2.  The AOJ/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  The AOJ/AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




